Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s) 
	Claim(s) 1-13 and 19-25 were previously pending and were rejected in the previous office action. Claim(s) 1, 8, and 19 were amended. Claim(s) 2-7, 9-13, and 20-25 were left as originally/previously presented. Claim(s) 14-18 were cancelled. Claim(s) 1-13 and 19-25 are currently pending and have been examined. 

Response to Arguments
Claim Rejections - 35 USC § 112
	Applicant’s arguments and amendments, see page 10 of Applicant’s Response, filed May, 12, 2022, with respect to the rejection under 35 U.S.C. 112(a) has been fully considered and are persuasive. The 35 U.S.C. 112(a) rejection has been withdrawn 

Claim Rejections - 35 USC § 112
	Applicant’s arguments and amendments, see page 10 of Applicant’s Response, filed May, 12, 2022, with respect to the rejection under 35 U.S.C. 112(b) has been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn 

Claim Rejections - 35 USC § 103
	Applicant's arguments filed May, 12, 2022, have been fully considered but they are not persuasive. 
Applicant argues on page(s) 10-12 that the prior art references fail to disclose performing an analysis of carrier service levels subsequent to determination of the customer commitment date being determined. As an initial matter, under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). In this case, applicant argues that the present claims are directed to calculations being performed, for example, on a conveyor system as shipment packages are assigned to carriers for transit at the time of shipment execution, however, applicant’s limitations are not as narrowly claimed. In fact, applicant’s specification provides in paragraph(s) 89-91 that the a shipper will provide a request for shipping a package, which, the advanced date selection upon receiving the request from the shipper will generate a list of carriers/carrier service levels and pickup times for each of the identified prospective carrier service levels. Applicant’s claims and specification at best merely require that the shipper provide a request for a shipment as the trigger for the process to begin and not that the system has to perform these processes once the items are recognized to have been placed on a conveyor belt system. 
Examiner, further, notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant, argues that Kumar (US 2002/0042755) is not relevant prior art since Kumar fails to disclose performing any carrier service level analysis or suggestion of “subsequent to the customer commitment data being determined.” Examiner, respectfully, disagrees with this argument. Here, Kumar teaches one or more processors that are operable to perform the operations, which, allows the ATP server to receive a customer’s line-item request order (i.e., shipment request), which, includes desired due dates (i.e., customer commitment date) for the item to be delivered, see paragraph 0065. The fulfillment server will then process that request by selecting an appropriate delivery services and carriers to use for a client based on the delivery date at a client and the ship date from the supplier, and costs of the delivery, see paragraph(s) 0135-0136.  Kumar, further, teaches that the ATP request and the fulfillment servers can interact with each other, which, the LFM/fulfillment server is able to can perform the necessary computations and record any necessary reservations or changes, see paragraph 0026. Examiner, respectfully, notes as provided above that the trigger for this process merely requires the customer providing a shipping request, which, is the ATP request in this analysis. 
Applicant, also, argues that Kumar fails to teach “for each carrier service level, subsequent to the customer commitment date being determined automatically identify lowest cost carrier service level capable of delivering the existing shipment within the customer commitment date. Examiner, respectfully, disagrees with this argument. As an initial matter, Kumar refers to the business rules as rules that have been previously provided in a particular ATP request, see paragraph 0039. Kumar then goes on to teach that the fulfillment server will generate unified quotations for delivering products to a client based on these business rules, which, the fulfillment server will generate the cheapest unified quotation of all products based on the clients request as close to the due date specified by the client as possible (i.e., subsequent to the customer commitment date), see paragraph(s) 0041 and 0081. Kumar, further, teaches that after receiving the ATP request, which, is submitted by a customer that includes a customers specified desired due date (i.e., customer commitment date), then the fulfillment server will identify the cost and availability of various delivery services and then select and arrange the delivery service to make the product shipment to the client, which, the fulfillment server to automatically perform certain actions with respect to quotations from the ATP server, see paragraph(s) 0136-0137. Examiner, respectfully, notes that after the server determines a carrier to deliver the package the server will then deliver the promise to the client for confirmation. Also, as previously stated above the trigger for this process merely requires the customer provide a shipping request, which, is the ATP request in this analysis. Examiner, respectfully, notes that applicant’s customer commitment date is merely a date that is specified by the customer within the customer request, see applicant’s specification paragraph 89. Therefore, applicant’s arguments are not persuasive as to the 103 arguments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 6-10, 13, 19-21, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeatts et al. (US 8,429,019) in view of Kumar et al. (US 20020042755) and further in view of McClurg (US 2010/0211426) and further in view of Thangavelu et al. (US 2009/0106033) and further in view of Bilibin et al. (US 8,341,003).
Regarding Claim 1, Yeatts et al., teaches a computer-implemented date selection system for dynamically determining a carrier service capable of delivering a customer shipment within a customer commitment date at a lowest cost in response to a customer shipment request (Abstract; Column 1, Lines 33-35; and Column 17, Lines 51-56)(Yeatts et al. teaches a system that is able to determine a delivery period for an item based on multiple shipment carriers at the lowest cost), the system comprising: 
A non-transitory computer-readable memory. (Column 18, Lines 33-48); and (Claim 21)(Yeatts et al. teaches a non-transitory, computer readable storage medium) 
At least one processor communicatively coupled to the computer-readable memory. (Column 18, Lines 3-5, 24-26, and 33-48); and (Fig. 8 (910b and 920))(Yeatts et al. teaches one or more processors coupled to a system memory configured to execute various instructions. Yeatts, further, teaches that the processor can access program instructions from a computer-accessible media from the systems memory (i.e., computer-readable memory))

Store and read one or more carrier service level configurations from each of a plurality of carriers from the computer-readable memory, the configurations including one or more last trailer pull times, one or more pickup dates, one or more delivery dates, and one or more transit dates for each available carrier service. (Column 5, Lines 59-67); (Column 7, Lines 22-31); (Column 8, Lines 50-58 and 60-67); (Column 13, Lines 13-21 and 48-57); (Column 19, Lines 33-48); and (Fig. 6)(Yeatts et al. teaches that the schedule delivery component can collect and aggregate (i.e., read) carrier service information from a delivery availability information (DAI) data store, which, stores delivery information for multiple carrier’s. Yeatts et al., further, teaches that the delivery information is stored in the DAI consist of delivery periods available for customer to select (i.e., delivery dates and pickup dates) and period of times within a given day a carrier will deliver a shipment (i.e., last trailer pull times). Yeatts, further, teaches that the delivery periods can specify days when the carrier service will deliver to a customer based on certain holidays (i.e., transit days). The system is able to determine transit dates based the inclusion and exclusion dates of certain holidays’ when a carrier will and will not deliver to a customer)  Yeatts, further, teaches that the DAI information is stored within the system memory, which, is received, sent, or stored upon a computer-accessible media, as taught in Column 19, Lines 33-48)
Initiate requests to
For each carrier service level, 

can select a date and time to have a package delivered from a materials handling facility (i.e., shipment origin date and time). Yeattes et al., further, teaches a generation component, which, generates a date for which a carrier will have a shipment delivered (i.e., delivery date which the shipment will be received by the final recipient), as taught in Column 14, Lines 53-67. Yeattes et al., further, teaches that this date will be based on the delivery period (i.e., time in transit information), which, the delivery period consist of lead times, which, refers to the number of days it will take a carrier to deliver a package to a customer)

shipment carriers for that selected time period (i.e., commitment date). Yeatts et al., further, teaches that the system will provide/select the shipment carriers based on economic criteria such as cost. The system will perform such selections at shipment time that can include during or around the time the order is shipped)
Transmit the identified available lowest cost 
With respect to the above limitations: while Yeatts et al. teaches a processor that is connected to a memory, which, is used to store and read delivery schedules of a carrier that includes delivery periods for customers to select along with period of times for a carrier to deliver a shipment. Yeattes et al., further, teaches a customer will be able to define a schedule delivery period for an order for a selected time period that the carrier will specify a price for the order, which, the lowest cost will be associated with the delivery order. Yeattes, also, teaches determining a delivery date based on a pickup date and time, which, the system will be able to determine the lowest cost associated with the delivery and transmit the lowest cost to a user for a selection. After the selection of the lowest cost delivery then delivery instructions will be sent to the particular shipment carrier for delivering the item during or around the time of shipping the shipment. However, Yeatts et al., doesn’t explicitly teach a customer first providing a customer delivery date that is required to meet the shipment request, which, the system will then identify a carrier based on the customer delivery date. Yeatts et al., also, doesn’t explicitly teach that the system will determine a next pick-up date based on trailer pull times and pickup dates, which, the system will then determine a delivery date by comparing the calendar date to the delivery date and a transit date, which, is based on are based on knowing the customers commitment date and during the time the shipment is in transit. Yeatts, further, doesn’t explicitly teach that the system will determine an exception for the delivery date and set the potential delivery date equal to a next available delivery date, which, is based on knowing the customers commitment date and during the time the shipment is in transit. Determining a minimum cost carrier will be determined that is within the customer’s commitment date and the lowest cost carrier service level will be transmitted, which, are based on knowing the customers commitment date. 
But, Kumar et al. in the analogous art of generating a minimum cost for a delivery order using a commitment date provided by a customer, teaches
Receive customer shipment requests, each shipment request comprising a customer commitment date for an existing shipment that indicates a date by which delivery of the existing shipment must be completed by a shipper to meet the shipment request.  (Paragraph(s) 0026, 0065, 0135-0136, and 0142) (Kumar teaches one or more processors that are operable to perform the operations, which, allows the ATP server to receive a customer’s line-item request order, which, includes desired due dates for the item to be delivered. The ATP server will then process that request and determine one or more carriers to delivery services to deliver the item(s) to the client. Examiner, respectfully, notes that he clients request will consist of one or more line-items for a product, which, include a promise date that the quantity will arrive at the designated customer’s location (i.e., must be completed date), as taught in paragraph(s) 0026 and 0142. Examiner, notes, that the system will take into account the business rules for the shipping preferences, which, includes the delivery date of the client) 
Initiate requests to one or more automated computerized carrier systems. (Paragraph(s) 0027, 0041, and 0136-0137)(Kumar teaches that the ATP request will be sent to the fulfillment server. Kumar, further, teaches that the fulfillment server will use business rules to select an appropriate delivery services and carriers for a client. The fulfillment server will then communicate with a delivery engine to support transport/delivery of the product, which, a delivery system will query carriers to select a carrier based on a delivery date. Examiner, respectfully, notes that various rules allow the fulfillment server to automatically perform certain actions with respect to quotations that are received from the ATP servers, as taught in paragraph 0041. Examiner, notes, that the fulfillment server can carry out the request automatically) 
Store responses to the requests received from the one or more carriers in the computer-readable memory. (Paragraph(s) 0029, 0137, 0201, and 0204)(Kumar teaches that a database that is connected to a processor, which, the processor executes instructions and manipulates data to perform the fulfillment operations of the fulfillment server. The processor is able to store and facilitate in the retrieval of information. Kumar, further, teaches that after an ATP request is received from a client then the fulfillment server will query a carriers system to generate a unified quotation (i.e., responses) for the delivery of the shipment based on the cost of the carriers. Kumar, further, notes that the database is within the fulfillment server. Examiner, notes, that after the fulfillment server retrieves the cost for a carrier then that information will be stored in the database via the processor, which, the processors execute the instructions using a volatile or non-volatile memory embodied in a computer software (i.e., computer-readable memory), as taught in paragraph 0029) 
For each carrier service level, subsequent to the customer commitment date being determined automatically identify lowest cost carrier service level capable of delivering the existing shipment within the customer commitment date. (Paragraph(s)  0040-0041, 0081, and 0137)(Kumar teaches that the fulfillment server will generate unified quotations for delivering products to a client. The fulfillment server will generate the cheapest unified quotation of all products based on the clients request as close to the due date specified by the client as possible (i.e., subsequent to the customer commitment date). Kumar, further, teaches that the fulfillment server will identify the cost and availability of various delivery services and then select and arrange the delivery service to make the product shipment to the client. Kumar, also, teaches that certain rules will allow the fulfillment server to automatically perform certain actions with respect to quotations from the ATP server. The fulfillment server is able to obtain quotations and determine the supplier quotations to accept, as taught in paragraph 0041. Examiner, respectfully, notes that after the server determines the carrier to deliver the package it will then deliver the promise to the client for confirmation. Examiner, further, notes that these promise’s for delivery of the item from the carrier is based on quotations for delivery)  
For each carrier service level, subsequent to the customer commitment date being determined transmit the identified available lowest cost carrier service level. (Paragraph(s) 0081 and 0138)(Kumar teaches that server will send the calculated pricing and delivery information to a client via a promise based on the due date specified by the client (i.e., subsequent to the customer commitment date). Examiner, notes, that the promise will consist of a quotation, which, the quotation includes the cheapest cost for delivery of the products) 
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of determining multiple shipment carriers and delivery availability information and cost for those carriers of Yeattes et al., by incorporating the teachings of identifying carriers based on a minimum cost for a delivery order using a commitment date of Kumar, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve efficiency in customers, suppliers, and other entities in a shipment supply chain. (Kumar: Paragraph 0013)
	With respect to the above limitations: while Kumar teaches a processor that is able to perform operations of receiving a shipment request for a delivery commitment date, which, the system will determine on or more delivery services to deliver the items based on the customer’s request based on the due date provided by the customer. Kumar, further, teaches that request will be sent to a carrier system allowing the system to select the carriers and the cost for the delivery services based on the customer’s request, which, the server will store the information. However, Yeatts et al. and Kumar, doesn’t explicitly teach a customer first providing a customer delivery date that is required to meet the shipment request, which, the system will then identify a carrier based on the customer delivery date. Yeatts et al. and Kumar, also, doesn’t explicitly teach that the system will determine a next pick-up date based on trailer pull times and pickup dates, which, the system will then determine a delivery date by comparing the calendar date to the delivery date and a transit date, which, is based on are based on knowing the customers commitment date and during the time the shipment is in transit. Yeatts and Kumar, further, doesn’t explicitly teach that the system will determine an exception for the delivery date and set the potential delivery date equal to a next available delivery date, which, is based on knowing the customers commitment date and during the time the shipment is in transit.
	But, McClurg in the analogous art of determining pickup and delivery dates for one or more carrier service levels, teaches 
For each carrier service level, subsequent to the customer commitment date being determined: (Paragraph(s) 0099 and 0102)(McClurg teaches that customers can place orders for a particular manufactured good with a shipper. The order will specify the desired date or range of dates for delivery of the good (i.e., commitment date). McClurg, further, teaches the order will be sent to a shipper, which, the shipper is able to create a distribution list that will be sent to the system for then creating a shipping label for the shipments. Examiner, respectfully, notes that the customer commitment date is the date provided within the customer request see applicant’s specification paragraph 89)
Identify a next pickup date from the one or more pickup dates based upon the one or more pickup dates. (Paragraph 0085) and (Claim(s) 7 and 15)(McClurg teaches that the pickup and delivery schedule is able to determine possible pickup date based on the manufacturing facility. The system will then query the carrier time-in-transit database to determine a last possible date for pickup (i.e., next pickup date) that will allow the shipment to arrive by the specified delivery date, which, can also be based on the number of days a carrier is required to deliver a shipment (i.e., transit dates). the system will then determine a range of pickup dates for dispatching the pickup vehicle to the manufacturing facility based on the first possible date for pickup and the last pickup date and the transit days, which, the system is able to select the possible pickup date for the pickup and delivery schedule, see claim 15)
calculate a delivery date for carrier service level. (Paragraph(s) 0102-0103)(McClurg teaches a shipper is able to create a distribution list for the shipment, which, the shipper is able to manage the chain of retail stores that are to receive the shipments. Examiner, respectfully, notes that the system will determine a date for a movie, which, the shipper is able to determine a date of delivery to the customer requesting the shipment for the DVD) 
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of determining multiple shipment carriers and delivery availability information and cost for those carriers of Yeattes et al. and identifying carriers based on a minimum cost for a delivery order using a commitment date of Kumar, by incorporating the teachings of determining pickup dates for a shipment and determining a delivery date for a shipment based on the customer’s desired delivery date and starting a shipment by creating a shipment label for the shipment of McClurg, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the pickup and distribution of products to customer locations. (McClurg: Paragraph 0001)
	With respect to the above limitations: while McClurg teaches a system for determining pickup dates and delivery dates after receiving a user desired delivery date and creating shipment labels for a shipment. However, Yeatts et al., Kumar, and McClurg, do not explicitly teach a system determining a next pick-up date based on trailer pull times, delivery date based on transit times, and setting a delivery date equal to a next available delivery date until there is no exception. 
	But, Thangavelu et al. in the analogous art of estimating a shipment delivery date, teaches 
identify a next pickup date from the one or more pickup dates based upon the one or more last trailer pull times. (Paragraph(s) 0019-0020); and (Fig. 3, 66)(Thangavelu et al. teaches that the system will determine a shipping date that will be the same as the next factory/carrier business day (i.e., next pickup date), which, the system will  add additional shipment days (i.e., one or more pickup dates) and consider cutoff times (i.e., last trailer pull times) for a facility and/or shipping provider for each hub. Examiner, respectfully, notes that the system will determine a delivery date for hubs and shipping providers involved, which, the delivery date based on taking the next factory/carrier business shipment date and transit time value. The system is able to add an additional day to the shipping date and time (i.e., next pick-up date) and the total time in transit, which, includes the additional transit days for the shipment. The system is able to determine if the shipping date and time needs to be adjusted by taking into account a late departure or weekend/holiday (i.e., exception), which, an extra day will be added to set the shipping date. Examiner, respectfully, notes that the handling system that receives the order from the consumer is completed at the manufacture facility, which, the manifest will then determine the shipping information) 
Beginning at the next pickup date, calculate a delivery date by comparing a next calendar date to the one or more transit dates for the each carrier service level. (Paragraph(s) 0019 and 0020)(Thangavelu et al. the system will determine a delivery date for hubs and shipping providers involved. The system will determine the delivery date based on taking the next factory/carrier business shipment date, see fig. 3(66) and transit time value, which, the system will take the total time in transit and add an additional day to the shipping date and time (i.e., next pick-up date) and the total time in transit, which, includes the additional transit days for the shipment. Examiner, respectfully, notes that the handling system that receives the order from the consumer is completed at the manufacture facility, which, the manifest will then determine the shipping information, 0009)
Upon identifying an exception at the potential delivery date, setting the potential delivery date equal to a next available delivery date until no exception is encountered, for a number of transit days for the each carrier level service. (Paragraph 0020)(Thangavelu et al. teaches that the system is able to determine if the shipping date and time needs to be adjusted by taking into account a late departure or weekend/holiday (i.e., exception), which, an extra day will be added to set the shipping date by taking into account the time that the product is predicted to leave the shipping facility and the number of non-shipping days. The system will then determine the delivery date will be equal to the shipping date plus the adjusted transit total time and transit days that involve the non-shipment days. Examiner, respectfully, notes that this will shift the delivery date to the next available delivery date. Examiner, respectfully, notes that the handling system that receives the order from the consumer is completed at the manufacture facility, which, the manifest will then determine the shipping information, paragraph 0009)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of determining multiple shipment carriers and delivery availability information and cost for those carriers of Yeattes et al., identifying carriers based on a minimum cost for a delivery order using a commitment date of Kumar, and determining a delivery date for a shipment based on the customer’s desired delivery date and starting a shipment by creating a shipment label for the shipment of McClurg, by incorporating the teachings of determining a delivery date based on adding additional days to an identified shipment date and weekend/holiday dates of Thangavelu et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to predict a delivery date in order to ensure that a consumer is present to receive the product.  (Thangavelu et al.: Paragraph 0008)
	With respect to the above limitations: while Thangavelu et al. teaches a processor model that is able to identify a next business shipment date, which, the system will take the total time in transit, weekend/holiday days, and add an additional day to the shipping date to determine the delivery date processor that is able to perform operations of receiving a shipment request for a delivery commitment date, which, the system will set the delivery date equal to the shipping date plus the adjusted transit days after receiving the order from the consumer that is processed at the manufacture facility. However, Yeatts et al., Kumar, and Thangavelu et al., do not explicitly teach a system determining a delivery date by comparing the calendar date iteratively. 
	But, Bilibin et al. in the analogous art of determining a delivery date for each of a plurality of services, teaches calculate a delivery date by iteratively comparing a next calendar date to the one or more delivery dates. (Column 38, Lines 41-67); (Column 39, Lines 1-11); and (Fig. 39b)(Bilibin teaches a system that will determine multiple carrier services, which, will determine if the carriers are able to deliver packages on certain days (e.g., Saturdays and/or Sundays)(i.e., calendar dates). The system can determine if a carrier’s delivery timespan has ended if the timespan has not ended then the system will continue to process the carrier’s delivery day to be equal to a next delivery day. Upon the system determining that a timespan has ended and the carrier doesn’t support that exception then the process will end and determine that calendar date as a service provider’s delivery date. Examiner, notes, that this process will be repeated, see Column 38, Lines 38-40)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the system of determining multiple shipment carriers and delivery availability information and cost for those carriers of Yeattes et al., identifying carriers based on a minimum cost for a delivery order using a commitment date of Kumar, determining a delivery date for a shipment based on the customer’s desired delivery date and starting a shipment by creating a shipment label for the shipment of McClurg, and determining a delivery date based on adding additional days to an identified shipment date and weekend/holiday dates of Thangavelu et al., by incorporating the teachings of comparing next calendar dates to determine if those dates are delivery dates for a carrier service of Bilibin et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the need of comparing each carrier’s various possible delivery and pickup schedules and associated charges for shipping a particular parcel. (Bilibin et al.: Column 2, Lines 13-16)

	Regarding Claim 2, Yeatts et al./Kumar/McClurg/Thangavelu et al./Bilibin et al., teaches all the limitations as applied to Claim 1 and wherein the customer shipment request further includes at least one item selected from the group consisting of: of a shipment origin, a shipment destination and shipment weights. (Column 5, Lines 1-10; and Column 6, Lines 36-51)(Yeatts et al. teaches that a customer request can specify the destination, which, they would like the item to be shipped)

Regarding Claim 3, Yeatts et al./Kumar/McClurg/Thangavelu et al./Bilibin et al., teaches all the limitations as applied to Claim 1 and  wherein the carrier service level configurations further include at least one item selected from the group consisting of: pickup inclusion or exclusion days, transit inclusion or exclusion days, and delivery inclusion or exclusion days. (Column 8, Lines 53-67)(Yeatts et al. teaches that carrier service delivery information can consist of delivery availability information (i.e., carrier service level configurations). This information can inform that carrier is not available to deliver on holidays (i.e., delivery exclusion day) and/or a carrier may have certain holiday specific availability to deliver a package (i.e., delivery inclusion day))

Regarding Claim 6, Yeatts et al./Kumar/McClurg/Thangavelu et al./Bilibin et al., teaches all the limitations as applied to Claim 1 and wherein the processor transmits and receives requests for carrier service level configurations, carrier service level cost information, or both. (Column 2, Lines 28-30; Column 7, Lines 7-11; and Column 18, Lines 3-10 and 43-47)(Yeatts et al. teaches that the processors are capable of executing the instructions within the computer system. Yeatts et al., further, teaches that the scheduled delivery component can receive delivery availability information (i.e., carrier service level configurations), which, is transmitted from the shipment carriers. Thus, the processors can transmit and receive the request for delivery available information since the processor is coupled to a memory within the computer system, which, includes program instructions that may receive, send, and store information and/or data) 

Regarding Claim 7, Yeatts et al./Kumar/McClurg/Thangavelu et al./Bilibin et al., teaches all the limitations as applied to Claim 6 and wherein the requests are transmitted and received, via a network, from one or more selected from the group consisting of: a local data store, an internal service connected to the network, and an external third-party service provider connected to the network. (Column 6, 30-33; and Column 7, Lines 48-65); and (Fig. 2)(Yeattes et al. teaches that a user interface may transmit and be provided (i.e., receive) data and/or information through a network based content server (i.e., internal service connected to the network) over a network)

Regarding Claim 8, Yeatts et al./Kumar/McClurg/Thangavelu et al./Bilibin et al., teaches an improved advanced date selection method for dynamically determining a carrier service capable of delivering a customer shipment within a customer commitment date at a lowest cost in response to a customer shipment request (See, relevant rejection of Claim 1), the method comprising:
Receiving, over a network, customer shipment requests, each shipment request comprising a customer commitment date for an existing shipment that indicates a date by which delivery of the existing shipment must be completed by a shipper to meet the shipment request. (See, relevant rejection above of Claim 1(c))
Storing carrier service level configurations from each of a plurality of carriers, each including one or more last trailer pull times, one or more pickup dates, one or more delivery dates, and one or more transit dates for each available carrier service. (See, relevant rejection above of Claim 1(d))
Reading the carrier service level configurations. (See, relevant rejection of Claim 1(d))
Automatically Initiating requests to one or more automated computerized carrier systems for carrier service level cost information based upon the customer shipment requests and storing responses to the requests received from the one or more carriers in a computer-readable memory. (See, relevant rejection of Claim 1(e))
For each carrier service level, subsequent to the customer commitment date being determined: 
Identifying a next pickup date from the one or more pickup dates based upon the one or more last trailer pull times and the one or more pickup dates.  (See, relevant rejection of Claim 1(f)(a))
Beginning at the next pickup date, calculating a delivery date by iteratively comparing a next calendar date to the one or more delivery dates and the one or more transit dates for the each carrier service level. (See, relevant rejection of Claim 1(f)(b))
Upon identifying an exception at the potential delivery date, setting the potential delivery date equal to a next available delivery date until no exception is encountered, for a number of transit days for the each carrier level service. See, relevant rejection of Claim 1(f)(c))
Automatically selecting lowest cost carrier service level capable of delivering the existing shipment within the customer commitment date from among only those carrier service level configurations that have a potential date within the customer commitment date. (See, relevant rejection of Claim 1(f)(d))
Transmitting the selected available lowest cost carrier service level responsive to the existing shipment request to cause the customer shipment to be shipped via the identified carrier service level using an associated trailer pull time and pickup date. (See, relevant rejection of Claim 1(f)(e))

Regarding Claim 9, Yeatts et al./Kumar/McClurg/Thangavelu et al./Bilibin et al., teaches all the limitations as applied to Claim 8 and wherein the customer shipment request further includes at least one selected from the group consisting of: a shipment origin, a shipment destination and shipment weights. (See, relevant rejection(s) of Claim(s) 2 and 8)

Regarding Claim 10, Yeatts et al./Kumar/McClurg/Thangavelu et al./Bilibin et al., teaches all the limitations as applied to Claim 8 and wherein the carrier service level configurations further include at least one selected from the group consisting of: pickup inclusion or exclusion dates, transit inclusion or exclusion dates, and delivery inclusion or exclusion dates. (See, relevant rejection(s) of Claim(s) 3 and 8) 

Regarding Claim 13, Yeatts et al./Kumar/Gillen/Thangavelu et al., teaches all the limitations as applied to Claim 8 and wherein the processor transmits and receives requests for one or more of carrier service level configurations and carrier service level cost information from one or more of a local data store, an internal service or external third-party service provider.  (Column 9, Lines 19-32; and Column 13, Lines 36-42); (Claim 11)(Yeattes et al. teaches a delivery availability information (DAI) data store (i.e., local data store), which, consist of cost and availability dates.  Yeattes et al., further, teaches that the schedule delivery component can collect (i.e., receive) and transmit updated delivery period information to the DAI system. Furthermore, the system in Yeattes describes that the processor is able to transmit and send the delivery information that consist of the dates and cost information, by the scheduled delivery component, as described in Claim 11)

Regarding Claim 19, Yeatts et al./Kumar/McClurg/Thangavelu et al./Bilibin et al., teaches a non-transitory computer-readable medium, comprising:
Processor-executable instructions stored therein and configured to cause a processor to: 
Receive, over a network, customer shipment requests, each shipment request comprising a customer commitment date for an existing shipment that indicates a date by which delivery of the existing shipment must be completed by a shipper to meet the shipment request.  (See, relevant rejection of Claim 1(b and c))
Store and read one or more carrier service level configurations for each of a plurality of carriers, the configurations including one or more last trailer pull times, one or more pickup dates, one or more delivery dates and one or more transit dates for each available carrier service. (See, relevant rejection of Claim 1(d))
Automatically initiate requests to one or more automated computerized carrier systems for carrier service level cost information based upon the customer shipment requests and store responses to the requests received from the one or more carriers in a computer-readable memory.(See, relevant rejection of Claim 1(a and e))
For each carrier service level subsequent to the customer commitment date being determined: 
Identify a next pickup date from the one or more pickup dates based upon the one or more last trailer pull times and the one or more pickup dates. (See, relevant rejection of Claim 1(f)(a))
Beginning at the next pickup date, calculate a delivery date by iteratively comparing a next calendar date to the one or more delivery dates and the one or more transit dates for the each carrier service level. (See, relevant rejection of Claim 1(f)(b))
Upon identifying an exception at the potential delivery date, setting the potential delivery date equal to a next available delivery date until no exception is encountered, for a number of transit days for the each carrier level service. (See, relevant rejection of Claim 1(f)(c))
Automatically selecting a lowest cost carrier service level capable of delivering the existing shipment within the customer commitment date from among only those carrier service level configurations that have a potential delivery date within the customer commitment date. (See, relevant rejection of Claim 1(f)(d))
Transmit the selected available lowest cost Claim 1(f)(e))

Regarding Claim 20, Yeatts et al./Kumar/McClurg/Thangavelu et al./Bilibin et al., teaches all the limitations as applied to Claim 19 and wherein the customer shipment request further includes at least one selected from the group consisting of a shipment origin, a shipment destination and shipment weights. (See, relevant rejection(s) of Claim(s) 2 and 19)

Regarding Claim 21, Yeatts et al./Kumar/McClurg/Thangavelu et al./Bilibin et al., teaches all the limitations as applied to Claim 19 and wherein the carrier service level configurations further include at least one selected from the group consisting of: pickup inclusion or exclusion dates, transit inclusion or exclusion dates, and delivery inclusion or exclusion dates. (See, relevant rejection(s) of Claim(s) 3 and 19)

Regarding Claim 24, Yeatts et al./Kumar/McClurg/Thangavelu et al./Bilibin et al., teaches all the limitations as applied to Claim 19 and wherein the processor transmits and receives requests for one or more of carrier service level configurations and carrier service level cost information from one or more selected from the group consisting of a local data store, an internal service connected to the network, and an external third-party service provider connected to the network. (See, relevant rejection(s) of Claim(s) 7 and 19) 

Regarding Claim 25, Yeatts et al./Kumar/McClurg/Thangavelu et al./Bilibin et al., teaches all the limitations as applied to Claim 1 and wherein the carrier service level configuration includes one or more last trailer pull times, pickup dates, or both. (Column 16, Lines 32-39)(Yeatts et al. teaches that carrier service information from delivery availability information can include a period of times within a given day a carrier will deliver a shipment (i.e., last trailer pull times). 
With respect to the above limitation: while Yeatts teaches that a carrier service information can include a period of times within a given day that a carrier will deliver a shipment. Examiner, also, notes that Thangavelu et al. teaches cutoff times for a carrier can be considered. But, to the extent that Yeatts, Yeatts et al., Kumar et al., McClurg, and Thangavelu et al., do teach “wherein the carrier service level configuration includes one or more last trailer pull times, pickup dates, or both,” see the Bilibin et al. rejection below. 
But, Bilibin et al. in the analogous art of determining a delivery date for each of a plurality of services, teaches wherein the carrier service level configuration includes one or more last trailer pull times, pickup dates, or both. (Column 30, Lines 62-67); and  (Column 31, lines 1-2)(Bilibin et al. teaches that a carrier service will stop delivering on a certain dates, such as, a carrier may not deliver after 5:00pm on certain days (i.e., carrier last trailer pull times))
 It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeattes et al., identifying carriers based on a minimum cost for a delivery order using a commitment date of Kumar, determining a delivery date for a shipment based on the customer’s desired delivery date and starting a shipment by creating a shipment label for the shipment of McClurg,  and determining a delivery date based on adding additional days to an identified shipment date and weekend/holiday dates of Thangavelu et al., by incorporating the teachings of a carrier service that will not deliver a shipment after a certain day/time of Bilibin et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the need of comparing each carrier’s various possible delivery and pickup schedules and associated charges for shipping a particular parcel. (Bilibin et al.: Column 2, Lines 13-16)
Claim(s) 4-5, 11-12, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeatts et al. (US 8,429,019) in view of Kumar et al. (US 20020042755) and McClurg (US 20100211426) and Thangavelu et al. (US 2009/0106033) and further in view of Lakshman et al. (US 9,959,519).
Regarding Claim 4, Yeatts et al./Kumar/McClurg/Thangavelu et al./Bilibin et al., teaches all the limitations as applied to Claim 1. 
However, Yeatts et al./Kumar/McClurg/Thangavelu et al./Bilibin et al., doesn’t explicitly teach wherein the carrier service level cost information includes service level information and rate information. 
But, Lakshman et al. in the analogous art of shipping, teaches wherein the carrier service level cost information includes service level information and rate information. (Column 18, Lines 41-50)(Lakshman et al. teaches that a lowest cost of shipping (i.e., carrier service level cost information) can be calculated based on transit time and a surety factor, which, is then compared to a fixed or maximum cost (i.e., rate information)) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeattes et al., identifying carriers based on a minimum cost for a delivery order using a commitment date of Kumar, determining pickup dates for a shipment and determining a delivery date for a shipment based on the customer’s desired delivery date and starting a shipment by creating a shipment label for the shipment of McClurg, and determining a delivery date based on adding additional days to an identified shipment date and weekend/holiday dates of Thangavelu et al., by incorporating the teachings of determine a lowest shipping cost that is based on transit and fixed/maximum cost of Lakshman et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help identify a less expensive shipping method, which, will be offered to a customer as a cost reduction. (Lakshman et al.: Column 19, Lines 37-41)

Regarding Claim 5, Yeatts et al./Kumar/McClurg/Thangavelu et al./Bilibin et al., teaches all the limitations as applied to Claim 4. 
However, Yeatts et al., Kumar et al., Gillen, and Thangavelu et al., do not explicitly teach wherein the service level information includes time in transit information. 
But, Lakshman et al. in the analogues art of shipping, teaches wherein the carrier service level cost information includes service level information and rate information. (Column 18, Lines 3-9 and 41-50)(Lakshman et al. teaches that the cost will be based on transit time (i.e., service level information))
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeattes et al., identifying carriers based on a minimum cost for a delivery order using a commitment date of Kumar, determining pickup dates for a shipment and determining a delivery date for a shipment based on the customer’s desired delivery date and starting a shipment by creating a shipment label for the shipment of McClurg, and determining a delivery date based on adding additional days to an identified shipment date and weekend/holiday dates of Thangavelu et al., by incorporating the teachings of including transit time with shipping cost of Lakshman et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help identify a less expensive shipping method, which, will be offered to a customer as a cost reduction. (Lakshman et al.: Column 19, Lines 37-41)

	Regarding Claim 11, Yeatts et al./Kumar/McClurg/Thangavelu et al./Bilibin et al./Lakshman et al., teaches all the limitations as applied to Claim 8 and wherein the carrier service level cost information includes service level information and rate information. (See, relevant rejection(s) of Claim(s) 4 and 8)

	Regarding Claim 12, Yeatts et al./Kumar/McClurg/Thangavelu et al./Bilibin et al./Lakshman et al., teaches all the limitations as applied to Claim 11 and wherein service level information includes time in transit information. (See, relevant rejection(s) of Claim(s) 5 and 11)
	
	Regarding Claim 22, Yeatts et al./Kumar/McClurg/Thangavelu et al./Bilibin et al./Lakshman et al., teaches all the limitations as applied to Claim 19 and wherein the carrier service level cost information includes service level information and rate information. (See, relevant rejection(s) of Claim(s) 4 and 19)

	Regarding Claim 23, Yeatts et al./Kumar/McClurg/Thangavelu et al./Bilibin et al./Lakshman et al., teaches all the limitations as applied to Claim 22 and wherein the service level information includes time in transit information. (See, relevant rejection(s) of Claim(s) 5 and 22)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628